Exhibit 10.2 VOTING AGREEMENT VOTING AGREEMENT, dated as of November 17, 2014 (this " Agreement "), among Vector CH Holdings (Cayman), L.P., a Cayman Islands exempted limited partnership (" Parent "), CH Merger Sub, Inc., a New York corporation and a wholly owned subsidiary of Parent (" Purchaser "), and each of the stockholders whose names appear on the signature pages of this Agreement (each, a " Stockholder " and, collectively, the " Stockholders "). WHEREAS, as of the date hereof and except as noted on Exhibit A hereto, each Stockholder represents and warrants to Parent that he, she or it owns of record and beneficially and has good, valid and marketable title to, free and clear of any Lien, proxy, voting restriction, limitation on disposition, adverse claim of ownership or use or encumbrance of any kind, other than pursuant to this Agreement, and has the sole power to vote and full right, power and authority to sell, transfer and deliver, the number of shares of common stock, par value $0.01 per share (" Company Stock "), of ChyronHego Corporation, a New York corporation (the " Company "), as set forth opposite such Stockholder’s name on Exhibit A hereto (all such shares of Company Stock and any shares of Company Stock of which ownership of record or the power to vote is hereafter acquired by the Stockholders prior to the termination of this Agreement being referred to herein as the " Shares "); WHEREAS, Parent, Purchaser and the Company propose to enter into, simultaneously herewith, an Agreement and Plan of Merger (as it may be amended from time to time, the " Merger Agreement "; terms used but not defined in this Agreement shall have the meanings ascribed to them in the Merger Agreement), a draft of which has been made available to each Stockholder, which provides, upon the terms and subject to the conditions thereof, for the merger of Purchaser with and into the Company (the " Merger "); and WHEREAS, as a condition and inducement to the willingness of Parent to enter into the Merger Agreement, Parent has required that Stockholders enter into this Agreement; NOW, THEREFORE, intending to be legally bound hereby, the Stockholders hereby agree as follows: 1.
